Citation Nr: 0731805	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to initial rating in excess of 20 percent for 
thoracolumbosacral strain with degenerative disc disease.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1999 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This matter was last before the Board in February 2006 when 
it was remanded for further development.  That development 
has been completed and the claims on appeal are now ready for 
consideration.  


FINDINGS OF FACT

1.  The veteran's thoracolumbosacral strain with degenerative 
disc disease has not manifested by severe recurring attacks 
with little intermittent relief and it was not pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief. 

2.  The veteran's thoracolumbosacral strain with degenerative 
disc disease has never manifested by severe limitation of 
motion; the veteran has always retained a fair amount of 
range of motion in all planes.  

3.  The veteran's thoracolumbosacral strain with degenerative 
disc disease has never resulted in her being prescribed bed 
rest by a physician and is not manifested by ankylosis or 
limitation of flexion to 30 degrees or less, but it is 
manifested by slight paresthesias. 





CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for 
thoracolumbosacral strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (effective prior to September 25, 2003), Diagnostic Code 
5293 (effective prior to September 23, 2002), Diagnostic Code 
5293 (effective from to September 23, 2002 to September 25, 
2003); Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished via 
letters dated in May 2002 and February 2006.  The February 
2006 letter also informed the veteran that the evidence 
should show that her service-connected disability had 
increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran has not 
received notice in a timely fashion regarding the evidence 
and information necessary to substantiate the effective date 
of an increased evaluation.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issues on appeal in a July 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters from VA generally advised the veteran 
to provide any other evidence or information that would 
support her claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA records and all private 
records identified by the veteran and for which she requested 
VA's assistance to obtain.  She has not requested VA's 
assistance in obtaining any other evidence.  Also, the 
veteran has been provided several VA examinations to address 
the severity of her disability, and further assessment is not 
necessary to make a decision on the appeal. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was rated as follows:

Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent
relief 
.............................................................
.........................................................  60

Severe, recurring attacks, with intermittent relief 
..................................................  40

Moderate, recurring attacks 
.............................................................
......................  20

Mild 
.............................................................
...........................................................  
10

Postoperative, cured 
.............................................................
....................................  0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).
Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows: 
 
Severe  
.............................................................
.....................................................    40 

Moderate   
.............................................................
...............................................    20 
 
Slight   
.............................................................
.....................................................    10 
 
38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2007).  The normal 
ranges of motion for the thoracolumbar spine are as follows: 
Flexion 90 degrees; Extension 30 degrees; Lateral flexion 
(bilaterally) 30 degrees; Rotation (bilaterally) 30 degrees.  
38 C.F.R. § 4.71a (Plate V) (2007). 

Under the rating criteria in effect from September 23, 2002, 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................  
20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................  
10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire spine 
............................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.............................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 
.............................................................
....................  10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic
code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
.............................................................
...........  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
.............................................................
...........  20

With incapacitating episodes having a total duration of at 
least  one week but less than 2 weeks during the past 12 
months 
.............................................................
...  10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235 - 5243 (2007).

Factual Background

In June 2001, the veteran was seen by Kenneth Danylchuk, 
M.D., Ph.D., for evaluation of her low back disability.  MRI 
and examination revealed a broad-based disc bulge causing 
mild spinal stenosis at the L5-S1 level.  Dr. Danylchuk 
remarked that the veteran would be a good candidate for 
consideration of lumbar epidural injections.  

After filing her claim, the veteran received a VA examination 
in June 2002.  At the time, the veteran complained of 
constant low back pain that would flare up upon physical 
exertion, such as house cleaning, bending and lifting.  She 
reported relief from sitting and elevating her legs and from 
medication.  Physical examination revealed that the 
thoracolumbaosacral spine was in the midline.  There was no 
tenderness or spasms noted.  Flexion was to 72 degrees, with 
pain.  Left and right lateral flexion was to 30 degrees, with 
pain.  Extension was to 30 degrees with pain.  Bilateral 
rotation was to 30 degrees with pain.  Deep tendon reflexes 
were equal and 1+ on biceps, triceps, knee jerks and ankle 
jerks.  Sensory examination was intact.  No focal weakness 
was noted and the remainder of the nervous system was 
unremarkable.  The examiner, after radiological study 
diagnosed thoracolumbar strain, with limited motion.  The 
examiner also noted that she would assign an additional 10 
degree loss of flexion due to flare-ups and pain with 
repeated use and no impaired endurance, weakness or 
incoordination.  

In June 2003, the veteran presented at the Parkview Medical 
Center emergency room complaining of chronic back pain and 
tingling in her extremities.  Examination of her extremities 
revealed no clubbing, cyanosis or edema.  Her calves and 
thighs were symmetrical in size and color and were nontender 
and without superficial venous cords or dilatation.  Homans' 
sign was negative bilaterally.  Carotid, radial and dorsal 
pedis pulses were 3+ equal bilaterally.  Neurologic 
examination revealed that cranial nerves III-XIII were 
grossly intact and equal bilaterally.  Motor strength was 5/5 
equal bilaterally to all extremity major muscle groups.  
Sensory light touch was intact and equal bilaterally to all 
extremities.  Babinski sign was negative bilaterally.  No 
dysmetria or dysdiadochokinesis was noted.  There was normal 
gait without ataxia.  Muscle tone was normal without 
rigidity, tremors, fasciculation, myoclonus or jerks.  The 
examiner noted intermittent paresthesias to the left lower 
extremity and characterized this as radiculopathy related to 
her back pain.  

Of record is a June 2004 report of an MRI of the lumbar spine 
authored by Paul E. Bauer, D.O.  The impression was of 
borderline spinal canal stenosis at the L5-S1 level, with AP 
diameter of the spinal canal measuring 10 mm. secondary to 
disc, facet and ligamentum flavum degenerative changes.  
Moderate bilateral exit foraminal stenosis at this level was 
also demonstrated.  Dr. Bauer also noted mild disc 
degenerative changes at L1-2 without other significant 
findings at this level, as well as mild facet joint 
degenerative changes at L3-4, L4-5 and L5-S1.  

Pursuant to the Board's February 2006 remand, the veteran was 
afforded a VA examination in June 2007.  At the time, the 
veteran reported having trouble sleeping due to her low back 
disability and associated pain, as well as incapacitating 
episodes seven times the past year, where she was ordered to 
stay in bed for at least 2 days.  She reported her low back 
pain as continuous and denied flare-ups lasting more than 24 
hours.  She did not use a brace or a cane.  

Physical examination revealed mild tenderness over the 
spinous processes.  Flexion was to 49 degrees with pain.  
Bilateral lateral extension was to 20 degrees with pain.  
Extension was to 28 degrees with pain.  Bilateral rotation 
was to 20 degrees with pain.  After three repetitions, the 
veteran reported painful motion at 39 degrees of flexion.  
She did not report increased pain upon repetition in any 
other planes of motion.  Straight leg raising supine on the 
right was possible at about 50 degrees, with pain mostly 
noted in the lower back.  Knee and ankle jerks were equal 2+ 
bilaterally.  No focal weakness was noted.  Sensory 
examination showed some degree of sensation to pinprick on 
the left L1-L2, L5 and S1 dermatome distribution.  The 
examiner diagnosed lumbosacral spine strain with limited 
motion; magnetic resonance imaging evidence of disc 
desiccation and degeneration with central left-sided disc 
protrusion at L5-S1 with bilateral facet hypertrophy 
producing lateral recess and foraminal stenosis more 
significant on the left than on the right.  The examiner 
remarked in closing that the veteran's condition was moderate 
to severe in severity manifested by pain with activity. 

Analysis

Prior to September 23, 2002

An evaluation in excess of 20 percent is not warranted under 
the regulations regarding intervertebral disc syndrome in 
effect prior to September 23, 2002.  In order to establish 
such an evaluation, the evidence must show that the veteran's 
low back disability manifested by severe recurring attacks or 
was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The evidence dated in June 2001 and 
June 2002, as outlined above, shows that the veteran had mild 
spinal stenosis, but that her nervous system was largely 
unremarkable.  She reported constant low back pain and flare-
ups upon exertion.  She retained a great deal of range of 
motion.  Under these circumstances, the Board does not find 
that the veteran's low back disability could be described as 
severe or pronounced.  Although the veteran may have had 
increased pain upon exertion, there is no evidence that her 
attacks were prostrating.  Accordingly, an evaluation in 
excess of 20 percent cannot be established under this 
regulation.  38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).


Prior to September 25, 2003

Under Diagnostic Code 5292, in order to establish an 
evaluation in excess of 20 percent, the evidence as of 
September 25, 2003, must show that the veteran's low back 
disability was manifested by severe limitation of motion.  In 
this regard, the Board notes that the June 2002 VA 
examination is the only evidence on point regarding the range 
of motion of her low back.  In this regard, the Board notes 
that the veteran's low back disability was manifested only by 
limitation of flexion to 62 degrees, which is 18 degrees 
short of full flexion.  Bilateral lateral flexion, bilateral 
rotation and extension were all to 30 degrees, i.e. the full 
range recognized by regulation.  Under these circumstances, 
because the veteran's low back disability was only manifested 
by slight limitation of flexion, the Board cannot grant an 
evaluation in excess of 20 percent under this regulation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, the Board likewise cannot grant 
an evaluation in excess of 20 percent.  In order to establish 
a higher evaluation under this regulation, the evidence must 
show incapacitating episodes.  Under this diagnostic code, an 
incapacitating episode is defined a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no indication appearing anywhere in the 
record that the veteran was prescribed bed rest for her low 
back disability; thus the Board cannot grant an evaluation in 
excess of 20 percent for the veteran's low back disability 
under this regulation.  38 C.F.R. § 4.71a Diagnostic Code 
5293 (2003).

With respect to 38 C.F.R. § 4.25, the Board acknowledges the 
veteran's spinal stenosis.  In this regard, the Board notes 
the various rating codes providing for neurologic evaluation 
under 38 C.F.R. § 4.124a (2007), but finds that evaluation 
under any possibly applicable diagnostic code would not 
result in greater evaluation.  In sum, the evidence does not 
show that the veteran's neurological symptoms associated with 
her low back disability are severe enough to warrant an 
evaluation greater than 20 percent.  

From September 25, 2003

From September 25, 2003, in order to establish an evaluation 
in excess of 20 percent, the evidence must show limitation of 
flexion limited to 30 degrees or less, ankylosis of the spine 
or incapacitating episodes, as defined by regulation, for 
certain durations.  With respect to the criteria found in the 
general formula, the Board does not find that an evaluation 
in excess of 20 percent is warranted.  There is no evidence 
of ankylosis of the veteran's spine following September 25, 
2003.  The February 2006 VA examination showed that the 
veteran had a fair range of motion of her low back.  
Moreover, the most flexion has ever been limited is to 49 
degrees, with consideration of pain.  With respect to the 
criteria pertaining to incapacitating episodes, the Board 
notes the veteran's statements regarding "incapacitating 
episodes," but finds no clinical evidence that she was 
ordered bed rest by a physician, as required by regulation.  
Even if the Board were to assume that she was so ordered by 
the physician, her statements indicate that she would have 
been incapacitated for approximately 2 weeks over the past 
year.  Notably, the evidence must show incapacitation of 
greater than 4 weeks to establish an evaluation greater than 
20 percent.  For these reasons, the veteran's claim for an 
evaluation in excess of 20 percent for her low back 
disability must be denied under the regulations in effect 
from September 25, 2003.  38 C.F.R. § 4.71a Diagnostic Codes 
5235 - 5243 (2007).

With respect to 38 C.F.R. § 4.25, the Board acknowledges the 
veteran's spinal stenosis.  In this regard, the Board notes 
the various rating codes providing for neurologic evaluation 
under 38 C.F.R. § 4.124a (2007), but finds that evaluation 
under any possibly applicable diagnostic code would not 
result in greater evaluation.  In sum, the evidence does not 
show that the veteran's neurological symptoms, best 
classified as slight paresthesias, associated with her low 
back disability are severe enough to warrant an evaluation 
greater than 20 percent.  





ORDER

Entitlement to initial rating in excess of 20 percent for 
thoracolumbosacral strain with degenerative disc disease is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


